J. S73014/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: C.F., A MINOR                    :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: J.B., NATURAL MOTHER         :          No. 609 WDA 2016


              Appeal from the Order Entered April 15, 2016,
            in the Court of Common Pleas of Allegheny County
          Orphans’ Court Division at No. CP-02-AP-0000075-2015


BEFORE: FORD ELLIOTT, P.J.E., LAZARUS AND JENKINS, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED NOVEMBER 14, 2016

      J.B. (“Mother”) appeals from the order dated April 6, 2016, and

entered April 15, 2016,1 in the Court of Common Pleas of Allegheny County,

Orphans’ Court Division, granting the petition of the Allegheny County Office

of Children, Youth and Families (“CYF”) and involuntarily terminating her

parental rights to her dependent, male child, C.F. (“Child”), born in March of

2013, pursuant to the Adoption Act, 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8),

and (b).2 After review, we affirm.




1
 While the order was dated April 6, 2016, notice pursuant to Pa.R.C.P. 236
was not provided until April 15, 2016.           See Frazier v. City of
Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (holding that “an order is not
appealable until it is entered on the docket with the required notation that
appropriate notice has been given”).
2
  In the same order, the trial court terminated the parental rights of Child’s
father, D.F. (“Father”), also pursuant to Sections 2511(a)(2), (5), (8), and
(b). Father has filed an appeal at Superior Court Docket No. 674 WDA 2016.
J. S73014/16


      The trial court summarized the relevant procedural and factual history,

in part, as follows:

                   The family came to the attention of CYF on the
            day of the child’s birth – [in] March [of] 2013 – when
            Mother and the infant tested positive for cocaine and
            methadone. CYF did not remove the child at that
            time. The child remained with Mother until they
            were discharged on April 1, 2013. Father was at the
            hospital when the child was born. He was listed as
            the Father on the birth certificate and acknowledged
            paternity at a later time. CYF installed in-home
            services in weeks after Mother’s discharge. CYF
            offered similar services to Father, but soon after the
            birth, Father was incarcerated. Only a couple weeks
            later, on April 18, 2013, CYF removed the child after
            allegations of further drug use. Following a shelter
            hearing, the child was returned to Mother’s care so
            long as she resided with her step-sister. The child
            remained in Mother’s care until June 6, 2013, when
            he was removed following another Emergency
            Custody Authorization. Mother had tested positive
            for cocaine, opiates, and benzodiazepines; the
            caseworker had witnessed Mother “manipulate” –
            i.e., tamper – with the urine screen. On June 12,
            2013, the child was adjudicated dependent, and
            ultimately never returned to either parent’s care.
            The child has been placed in the foster home of C.D.
            and R.M. R.M. is Mother’s step[-]sister.

                   CYF established a Family Service Plan (“FSP”)
            to aid in reunification of the parents with their child.
            FSPs are comprised of goals. The goals are designed
            to address and resolve the conditions that led to the
            child’s removal from parental care. Mother’s goals
            included:    address drug and alcohol concerns;
            address parenting concerns; address mental health
            concerns; obtain and maintain sobriety; work with
            in-home services; address lack of stable housing;
            participate in psychological evaluation; visit the
            child.   Later, after it was alleged that Mother’s
            current boyfriend physically abused her, CYF added



                                     -2-
J. S73014/16


             another    goal:      address      domestic    violence
             concerns. . . .

                    Mother was largely noncompliant with her
             goals.      She has not addressed her drug
             addiction, [sic] she regularly missed drug screens.
             She has not addresses [sic] the ongoing domestic
             violence in her home.        With the exception of
             approximately one month in December 2014,[3]
             Mother’s visitations were never unsupervised. . . .

Trial court opinion, 6/10/16 at 1-3.

      On April 5, 2015, CYF filed a petition to terminate parental rights.

Thereafter, the trial court conducted a hearing on April 6, 2016.         At the

hearing, CYF presented the testimony of CYF caseworker, Darlene Lewis, and

Family Resources prevention services specialist (also referred to as a

parenting specialist), Mary Safrin.     Father additionally testified on his own

behalf.    Counsel further stipulated to the submission of the psychological

evaluations of Neil Rosenblum, Ph.D., clinical psychologist.4          (Notes of

testimony, 4/6/16 at 130-132.)         While Mother was present, she did not

testify, and was absent from the courtroom for a lengthy portion of the

hearing.




3
  Mother gave birth to another child in December of 2014. This child was
also born with drugs in his system and ultimately adjudicated dependent, as
well. (Notes of testimony, 4/6/16 at 78-79, 104, 109.)
4
  Dr. Rosenblum’s evaluations, which included individual evaluations of
Mother and foster parents and interactional evaluations of Child with Mother
and foster parents, were marked as Exhibit CYF 5.


                                       -3-
J. S73014/16


      By order dated April 6, 2016, and entered April 15, 2016, the trial

court involuntarily terminated Mother’s and Father’s parental rights to Child.

On April 29, 2016, Mother, through appointed counsel, filed a timely notice

of appeal, along with a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Mother raises the following issue for our review:

            Did the trial court abuse its discretion and/or err as a
            matter of law in concluding that termination of
            Appellant’s parental rights would serve the needs
            and welfare of the Child pursuant to 23 Pa.C.S.[A.]
            §2511(b)?

Mother’s brief at 5.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or
            ill-will.” Id. The trial court’s decision, however,
            should not be reversed merely because the record
            would support a different result. Id. at 827. We
            have previously emphasized our deference to trial
            courts that often have first-hand observations of the
            parties spanning multiple hearings.       See In re
            R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].




                                     -4-
J. S73014/16


In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).           “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”        In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under
             Section 2511, the court must engage in a bifurcated
             process prior to terminating parental rights. Initially,
             the focus is on the conduct of the parent. The party
             seeking termination must prove by clear and
             convincing evidence that the parent’s conduct
             satisfies the statutory grounds for termination
             delineated in Section 2511(a). Only if the court
             determines that the parent’s conduct warrants
             termination of his or her parental rights does the
             court engage in the second part of the analysis
             pursuant to Section 2511(b): determination of the
             needs and welfare of the child under the standard of
             best interests of the child. One major aspect of the
             needs and welfare analysis concerns the nature and
             status of the emotional bond between parent and
             child, with close attention paid to the effect on the
             child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).         We

have defined clear and convincing evidence as that which is so “clear, direct,


                                      -5-
J. S73014/16


weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

     In this case, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (5), and (8), as well as (b). We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc).         Here, Mother concedes grounds for

termination under Section 2511(a)(2).      (See Mother’s brief at 10.)   We,

therefore, analyze the court’s termination pursuant to Section 2511(b) only,

which provides as follows:

           (b)   Other      considerations.--The         court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely     on     the    basis     of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition
                 filed pursuant to subsection (a)(1), (6) or (8),
                 the court shall not consider any efforts by the
                 parent to remedy the conditions described
                 therein which are first initiated subsequent to
                 the giving of notice of the filing of the petition.

23 Pa.C.S.A. §§ 2511 (b).



                                     -6-
J. S73014/16


        With regard to Section 2511(b), the Pennsylvania Supreme Court has

stated as follows:

              [I]f the grounds for termination under subsection (a)
              are met, a court “shall give primary consideration to
              the developmental, physical and emotional needs
              and welfare of the child.” 23 Pa.C.S. § 2511(b). The
              emotional needs and welfare of the child have been
              properly interpreted to include “[i]ntangibles such as
              love, comfort, security, and stability.” In re K.M.,
              53 A.3d 781, 791 (Pa.Super. 2012). In In re E.M.,
              620 A.2d [481, 485 (Pa. 1993)], this Court held that
              the determination of the child’s “needs and welfare”
              requires consideration of the emotional bonds
              between the parent and child.           The “utmost
              attention” should be paid to discerning the effect on
              the child of permanently severing the parental bond.
              In re K.M., 53 A.3d at 791. However, as discussed
              below, evaluation of a child’s bonds is not always an
              easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.     Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.     Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010), citing

In re K.K.R.-S., 958 A.2d 529, 533 (Pa.Super. 2008) (internal citations

omitted).



                                      -7-
J. S73014/16


      As further recognized in T.S.M.:

            [C]ontradictory considerations exist as to whether
            termination will benefit the needs and welfare of a
            child who has a strong but unhealthy bond to his
            biological   parent,    especially considering    the
            existence or lack thereof of bonds to a pre-adoptive
            family.    As with dependency determinations, we
            emphasize that the law regarding termination of
            parental rights should not be applied mechanically
            but instead always with an eye to the best interests
            and the needs and welfare of the particular children
            involved. See, e.g., R.J.T., 9 A.3d at 1190 (holding
            that statutory criteria of whether child has been in
            care for fifteen of the prior twenty-two months
            should not be viewed as a “litmus test” but rather as
            merely one of many factors in considering goal
            change). Obviously, attention must be paid to the
            pain that inevitably results from breaking a child’s
            bond to a biological parent, even if that bond is
            unhealthy, and we must weigh that injury against
            the damage that bond may cause if left intact.
            Similarly, while termination of parental rights
            generally should not be granted unless adoptive
            parents are waiting to take a child into a safe and
            loving home, termination may be necessary for the
            child’s needs and welfare in cases where the child’s
            parental bond is impeding the search and placement
            with a permanent adoptive home.

71 A.3d at 268-269.

      Instantly, in examining Section 2511(b) and finding sufficient grounds

for termination, the trial court reasoned:

                  Mother’s refusal to access available drug and
            alcohol treatment is most troubling. Likewise, this
            Court cannot ignore the fact that she has placed
            herself in – and this would place the child in – a
            physically abusive environment. These dangerous
            conditions have prevented Mother from conducting
            any real parenting outside of supervised visitations.
            At the time of the termination hearing, child had not


                                     -8-
J. S73014/16


          been in the      parents’   care   for   approximately
          34 months.

                 According     to      Dr.    Neil    Rosenblum’s
          psychological evaluation, the child is thriving with his
          pre-adoptive foster parents C.D. and C.D.’s mother
          R.M. He calls C.D. “Mom” and R.M. “Mimi.” The
          child enjoys attention from R.M.’s paramour who he
          calls “poppy” as well as R.M.’s younger children. The
          child’s speech and attention span [have] improved
          while in the foster parent’s care. Dr. Rosenblum
          found that the foster parents are strongly attached
          to the child, who is the center of attention in the
          home. He has lived with the family essentially his
          entire life.   Critically, Dr. Rosenblum found that
          “removing     [Child]     from    his   present  family
          environment would be not only highly disruptive to
          his developmental progress and attachment, but
          would be traumatic and likely cause severe
          emotional distress for this child.” Dr. Rosenblum
          emphasized that Mother is appropriate with the child
          and has demonstrated positive parenting instincts,
          but he concluded that “because of [Mother’s mental
          health and substance abuse concerns] there is no
          way to view her as being able to provide [the child]
          with a stable and secure family environment as her
          own personal functioning remains so fragile and
          unstable at this time.”          Dr. Rosenblum further
          concluded, and this Court agreed, that given the
          child’s strong attachment to his foster parents,
          adoption is clearly the “only permanency outcome
          that would allow [the child continuity] of care and
          the opportunity to remain in a stable family
          environment capable of meeting his needs at this
          time and in the years to come.”

          . . . Because the child is placed with kin, it is this
          Court’s hope that positive, healthy contact will
          remain between the child and his biological parents.
          But it is crystal clear that termination serves the
          child’s best needs and welfare. The Court feels
          strongly that the child’s pre-adoptive foster parents
          are the best judges of whether future contact is in
          the child’s best interests.


                                   -9-
J. S73014/16



Trial court opinion, 6/10/16 at 7-8 (citations to record omitted).

      Mother, however, argues:

            [n]one of the witnesses or documentary evidence
            presented by CYF referred to the emotional effect
            that termination of [Mother’s] parental rights would
            have on [Child]. Even the CYF caseworker failed to
            address issues of parent-child bonds and potential
            effects of termination of parental rights on [Child].
            Likewise, the Opinion of the trial court in support of
            its decision fails to analyze the emotional effect that
            termination of parental rights would have on [Child].

Mother’s brief at 13 (citations to record omitted). We disagree.

      This court finds that Mother’s argument regarding Section 2511(b)

lacks merit. Upon review, as the trial court’s factual findings are supported

by the record, and the court’s legal conclusions are not the result of error of

law or abuse of discretion, we affirm the trial court’s order with regard to

Subsection (b). In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Based on the foregoing analysis of the trial court’s termination of

Mother’s parental rights, we affirm the order of the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/14/2016




                                     - 10 -